Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/27/2022 has been entered.
 

Response to Amendments
Claims 1, 8 and 15 have been amended.
No claims have been added or cancelled.

Response to Arguments
Applicant’s arguments have been fully considered and are not persuasive.
Applicant argues that the prior art Sahu does not teach “identify, based on the database node that caches the partition, a connection pool of a plurality of connection pools provided by an application server” Examiner respectfully disagree. Sahu in par.0046 shows that, based on the server that stores the shared, determines the physical connections to be established (connection pool). Par.0058, pool manager transmits queries to a database server according to the connection allocation information specified in the allocation table 260. Sahu teaches selecting connections based on the server that stores the shard. The only feature missing is the fact that there are multiple connection pools. Singh was introduced to teach this feature.
Applicant argues that Singh does not identify whether any server stores or caches any database partition. Examiner respectfully disagrees. Singh teaches this in Col. 7 lines 10-30, wherein different servers host different partitions of a database and wherein each client application determines which partition should receive each query. 
Applicant argues that Singh’s accelerator determines whether a connection is available from a first pool of connections to route a query… regardless of what the read only server stores or cache. Examiner respectfully disagrees. Singh clearly teach routing query to the server that stores the partition targeted by the client query (see col. 7 lines 15-30, each query router has respective IP address/port…corresponding to the IP address/port at which the client expects to reach a respective one of the partition servers). Singh also teaches selecting a second connection from a second connection pool if query cannot be satisfied by the first connection pool (col 2 lines 30-50).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 7-10, and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahu et al. (US 2021/0200765 A1) filed on Dec. 31, 2019, in view of Singh et al. (US 8,484,242 B1) published on Jul. 9, 2013.

Claim 1. Sahu teaches: A system for elastic connection pools for database nodes, the system comprising:
 	one or more processors (par.0117, CPU 810) and 
a non-transitory computer readable medium storing a plurality of instructions (par.0117, instructions stored in RAM 820), which when executed, cause the one or more processors to:
 identify, based on a user request that references data in a database, a partition of a plurality of partitions of the database, in response to receiving the user request (par.0039, server system 150 receives user requests from client system 110 for an application type. Par.0086, server system 150 receives a user request. As part of processing the request, Thread3 needs access to customer information in row 433 of table 430. Thread3 looks up the partition map 510 and identifies that the required information is in shard1).
 Identify a database node that caches the partition in a cluster of database nodes (par.0078, a shard (partition) is stored (cached) on multiple database servers. Column “shard identifier” specifies the unique identifier of a shard. Column “database servers” specifies the list of servers on which the particular shard is stored. Fig. 5B, shard 1 is stored in DBserver1 and DBserver3).
identify, based on the database node that caches the partition, a connection pool of a plurality of connection pools provided by an application server (par.0080, establishing physical connections to respective database servers. Par.0083, various pool connections in the connection pool at the corresponding time instances. Par.0060, connection pools are shared by execution entities in parallel processing applications. Par.0045, wherein a topology map is used to determine the server that stores the shard and determines the corresponding connections).
Sahu teaches using unallocated connection in response to determining that there is no available connection in the pool of connection (see at least par.0029, determining if physical connection in the pool is currently available or busy. Fig. 3, 340 par.0087 and Fig. 6A) but does not explicitly teach: select, based on connection criteria, another connection pool of a remainder of the plurality of connection pools, in response to a determination that the connection pool does not have any available connections to the database node that caches the partition; and
 enable the user request to access the data in the partition of the database by providing the user request with an available connection, from the other connection pool, to another database node in the cluster.  
On the other hand, Singh teaches: select, based on connection criteria, another connection pool of a remainder of the plurality of connection pools, in response to a determination that the connection pool does not have any available connections to the database node that caches the partition (Col 2 lines 40-50, if no connection is available from a pool of connections to a first database then a connection is provided from a second pool of a backup database) and
 enable the user request to access the data in the partition of the database by providing the user request with an available connection, from the other connection pool, to another database node in the cluster (Col 2 lines 40-50, if no connection is available from a pool of connections to a first database then a connection is provided from a second pool of a backup database. Col 5 lines 24-26, queries can be routed to a second set if for example all connections to all the servers in the first set are busy. Col 10 lines 7-11, two separate connection pools are maintained: one for connections to read-only servers and the other for connections to the read/write servers. Col 10 lines 24-40, if the no existing connections are available for any of the read-only servers and the maximum connection limit is reach then the read/write pool is checked for available connection and selected for handling the read query).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the two connection pools of Singh to the request processing method of Sahu to produce an expected result of using a second connection pool to a second database node if no connection is available in the first connection pool of the first node. The modification would be obvious because one of ordinary skill in the art would be motivated to accelerate client/server databases access.



Claim 2. The combination of Sahu and Singh teaches The system of claim 1. Sahu further teaches: wherein the plurality of instructions further causes the processor to assign the user request to the application server of a plurality of application servers, in response to receiving the user request (par. 0046, listener 230 receives (from pool manager) requests on path 273 indicating specific shards to which physical connections sought to be established, and provides a response on path 273 indicating the specific database server 210 to which the corresponding physical connection can be established. Listener 230 examines the data in topology map 220 to determine a suitable database server in forming the response).



Claim 3. The combination of Sahu and Singh teaches The system of claim 1.Sahu further teaches: wherein the connection criteria associated with the other connection pool comprise at least one of a total count of available connections (Col 10 lines 37-40, the read/write connection pool is checked for available connections, if one or more are available, then one of these connections is selected for handling the read query “the count here is one or more”), an association with any database partition, an association with a database partition that is being accessed more than a threshold amount, and a central processor unit utilization by a -44- Attorney Docket No.: 1200.4961US SFDC Docket No.: 4961UScorresponding database node.


Claim 7. The combination of Sahu and Singh teaches The system of claim 1. Sahu further teaches: wherein the plurality of instructions further causes the processor to enable the user request to access the data in the partition of the database by providing the user request with an available connection, from the connection pool, to the database node, in response to a determination that the connection pool has any available connections to the database node (par.0064-0065, if connection is available, pool manager allocates the physical connection to operate as part of the requested end –to-end connection. Par.0039, server system 150 receives user requests for an application type and one of the application instances may process each request by employing a corresponding thread and sending the result of processing of the request to the requesting user). 

Claim 8. Sahu teaches: A computer program product comprising computer-readable program code to be executed by one or more processors when retrieved from a non-transitory computer-readable medium (par.0117, instructions stored in RAM 820) the program code including instructions to: 
 identify, based on a user request that references data in a database, a partition of a plurality of partitions of the database, in response to receiving the user request (par.0039, server system 150 receives user requests from client system 110 for an application type. Par.0086, server system 150 receives a user request. As part of processing the request, Thread3 needs access to customer information in row 433 of table 430. Thread3 looks up the partition map 510 and identifies that the required information is in shard1).
 Identify a database node that caches the partition in a cluster of database nodes (par.0078, a shard (partition) is stored (cached) on multiple database servers. Column “shard identifier” specifies the unique identifier of a shard. Column “database servers” specifies the list of servers on which the particular shard is stored. Fig. 5B, shard 1 is stored in DBserver1 and DBserver3).
identify, based on the database node that caches the partition, a connection pool of a plurality of connection pools provided by an application server (par.0080, establishing physical connections to respective database servers. Par.0083, various pool connections in the connection pool at the corresponding time instances. Par.0060, connection pools are shared by execution entities in parallel processing applications).
Sahu teaches using unallocated connection in response to determining that there is no available connection in the pool of connection (see at least par.0029, determining if physical connection in the pool is currently available or busy. Fig. 3, 340 par.0087 and Fig. 6A) but does not explicitly teach: select, based on connection criteria, another connection pool of a remainder of the plurality of connection pools, in response to a determination that the connection pool does not have any available connections to the database node that caches the partition; and
 enable the user request to access the data in the partition of the database by providing the user request with an available connection, from the other connection pool, to another database node in the cluster.  
On the other hand, Singh teaches: select, based on connection criteria, another connection pool of a remainder of the plurality of connection pools, in response to a determination that the connection pool does not have any available connections to the database node that caches the partition (Col 2 lines 40-50, if no connection is available from a pool of connections to a first database then a connection is provided from a second pool of a backup database) and
 enable the user request to access the data in the partition of the database by providing the user request with an available connection, from the other connection pool, to another database node in the cluster (Col 2 lines 40-50, if no connection is available from a pool of connections to a first database then a connection is provided from a second pool of a backup database. Col 5 lines 24-26, queries can be routed to a second set if for example all connections to all the servers in the first set are busy. Col 10 lines 7-11, two separate connection pools are maintained: one for connections to read-only servers and the other for connections to the read/write servers. Col 10 lines 24-40, if the no existing connections are available for any of the read-only servers and the maximum connection limit is reach then the read/write pool is checked for available connection and selected for handling the read query).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the two connection pools of Singh to the request processing method of Sahu to produce an expected result of using a second connection pool to a second database node if no connection is available in the first connection pool of the first node. The modification would be obvious because one of ordinary skill in the art would be motivated to accelerate client/server databases access.

Claim 9. The combination of Sahu and Singh teaches the computer program product of claim 8. Sahu further teaches: wherein the plurality of instructions further causes the processor to assign the user request to the application server of a plurality of application servers, in response to receiving the user request (par. 0046, listener 230 receives (from pool manager) requests on path 273 indicating specific shards to which physical connections sought to be established, and provides a response on path 273 indicating the specific database server 210 to which the corresponding physical connection can be established. Listener 230 examines the data in topology map 220 to determine a suitable database server in forming the response).

Claim 10. The combination of Sahu and Singh teaches the computer program product of claim 8. Sahu further teaches: wherein the connection criteria associated with the other connection pool comprise at least one of a total count of available connections (Col 10 lines 37-40, the read/write connection pool is checked for available connections, if one or more are available, then one of these connections is selected for handling the read query “the count here is one or more”), an association with any database partition, an association with a database partition that is being accessed more than a threshold amount, and a central processor unit utilization by a -44- Attorney Docket No.: 1200.4961US SFDC Docket No.: 4961UScorresponding database node.





Claim 14. The combination of Sahu and Singh teaches the computer implemented method of claim 8. Sahu further teaches: wherein the plurality of instructions further causes the processor to enable the user request to access the data in the partition of the database by providing the user request with an available connection, from the connection pool, to the database node, in response to a determination that the connection pool has any available connections to the database node (par.0064-0065, if connection is available, pool manager allocates the physical connection to operate as part of the requested end –to-end connection. Par.0039, server system 150 receives user requests for an application type and one of the application instances may process each request by employing a corresponding thread and sending the result of processing of the request to the requesting user). 

Claim 15. Sahu teaches: A computer-implemented method for elastic connection pools for database nodes, the method comprising: 
 identifying, based on a user request that references data in a database, a partition of a plurality of partitions of the database, in response to receiving the user request (par.0039, server system 150 receives user requests from client system 110 for an application type. Par.0086, server system 150 receives a user request. As part of processing the request, Thread3 needs access to customer information in row 433 of table 430. Thread3 looks up the partition map 510 and identifies that the required information is in shard1).
 Identifying a database node that caches the partition in a cluster of database nodes (par.0078, a shard (partition) is stored (cached) on multiple database servers. Column “shard identifier” specifies the unique identifier of a shard. Column “database servers” specifies the list of servers on which the particular shard is stored. Fig. 5B, shard 1 is stored in DBserver1 and DBserver3).
identifying, based on the database node that caches the partition, a connection pool of a plurality of connection pools provided by an application server (par.0080, establishing physical connections to respective database servers. Par.0083, various pool connections in the connection pool at the corresponding time instances. Par.0060, connection pools are shared by execution entities in parallel processing applications).
Sahu teaches using unallocated connection in response to determining that there is no available connection in the pool of connection (see at least par.0029, determining if physical connection in the pool is currently available or busy. Fig. 3, 340 par.0087 and Fig. 6A) but does not explicitly teach: 
select, based on connection criteria, another connection pool of a remainder of the plurality of connection pools, in response to a determination that the connection pool does not have any available connections to the database node that caches the partition; and
 enable the user request to access the data in the partition of the database by providing the user request with an available connection, from the other connection pool, to another database node in the cluster.  
On the other hand, Singh teaches: select, based on connection criteria, another connection pool of a remainder of the plurality of connection pools, in response to a determination that the connection pool does not have any available connections to the database node that caches the partition (Col 2 lines 40-50, if no connection is available from a pool of connections to a first database then a connection is provided from a second pool of a backup database) and
 enable the user request to access the data in the partition of the database by providing the user request with an available connection, from the other connection pool, to another database node in the cluster (Col 2 lines 40-50, if no connection is available from a pool of connections to a first database then a connection is provided from a second pool of a backup database. Col 5 lines 24-26, queries can be routed to a second set if for example all connections to all the servers in the first set are busy. Col 10 lines 7-11, two separate connection pools are maintained: one for connections to read-only servers and the other for connections to the read/write servers. Col 10 lines 24-40, if the no existing connections are available for any of the read-only servers and the maximum connection limit is reach then the read/write pool is checked for available connection and selected for handling the read query).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the two connection pools of Singh to the request processing method of Sahu to produce an expected result of using a second connection pool to a second database node if no connection is available in the first connection pool of the first node. The modification would be obvious because one of ordinary skill in the art would be motivated to accelerate client/server databases access.

Claim 16. The combination of Sahu and Singh teaches The system of claim 15. Sahu further teaches: wherein the plurality of instructions further causes the processor to assign the user request to the application server of a plurality of application servers, in response to receiving the user request (par. 0046, listener 230 receives (from pool manager) requests on path 273 indicating specific shards to which physical connections sought to be established, and provides a response on path 273 indicating the specific database server 210 to which the corresponding physical connection can be established. Listener 230 examines the data in topology map 220 to determine a suitable database server in forming the response). and
enabling the user request to access the data in the partition of the database by providing the user request with an available connection, from the connection pool, to the database node, in response to a determination that the connection pool has any available connections to the database node (par.0064-0065, if connection is available, pool manager allocates the physical connection to operate as part of the requested end –to-end connection. Par.0039, server system 150 receives user requests for an application type and one of the application instances may process each request by employing a corresponding thread and sending the result of processing of the request to the requesting user). 

Claim 17. The combination of Sahu and Singh teaches the computer-implemented method of claim 15. Sahu further teaches: wherein the connection criteria associated with the other connection pool comprise at least one of a total count of available connections (Col 10 lines 37-40, the read/write connection pool is checked for available connections, if one or more are available, then one of these connections is selected for handling the read query “the count here is one or more”), an association with any database partition, an association with a database partition that is being accessed more than a threshold amount, and a central processor unit utilization by a -44- Attorney Docket No.: 1200.4961US SFDC Docket No.: 4961UScorresponding database node.



Claims 4, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahu et al. (US 2021/0200765 A1) filed on Dec. 31, 2019, in view of Singh et al. (US 8,484,242 B1) published on Jul. 9, 2013, further in view of Allen et al. (US 2014/0164626 A1) published on Jun. 12, 2014.

Claim 4. The combination of Sahu and Singh teaches The system of claim 1. Sahu further teaches: wherein the user request comprises a synchronous request (par.0046, when user request is received, performance requirements maybe considered in forming the response, such as how soon the shard is expected to be synchronized to the particular database server and the response times of the database server in generating responses). The combination does not explicitly teach: and the connection criteria comprise a limit on selections of the other connection pool in response to determinations that any connection pool lacks available connections.
On the other hand, Allen teaches: the connection criteria comprise a limit on selections of the other connection pool in response to determinations that any connection pool lacks available connections (par.0020, connection limitations maybe imposed within the connection model as appropriate for each partner system cluster. These limitations maybe autonomously implemented in response to connection requests, and any additional connection attempts beyond the configured limit may be rejected until one of the existing connections is closed and available for reuse).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the connection limitations of Allen to the request processing method of Sahu to produce an expected result of connection criteria comprise a limit on selections of the other connection pool in response to determinations that any connection pool lacks available connections. The modification would be obvious because one of ordinary skill in the art would be motivated to improve provisioning and resource management by avoiding excessive resource provisioning and resource overutilization (Allen, par.0020).

Claim 11. The combination of Sahu and Singh teaches computer program product of claim 8. Sahu further teaches: wherein the user request comprises a synchronous request (par.0046, when user request is received, performance requirements maybe considered in forming the response, such as how soon the shard is expected to be synchronized to the particular database server and the response times of the database server in generating responses). The combination does not explicitly teach: and the connection criteria comprise a limit on selections of the other connection pool in response to determinations that any connection pool lacks available connections.
On the other hand, Allen teaches: the connection criteria comprise a limit on selections of the other connection pool in response to determinations that any connection pool lacks available connections (par.0020, connection limitations maybe imposed within the connection model as appropriate for each partner system cluster. These limitations maybe autonomously implemented in response to connection requests, and any additional connection attempts beyond the configured limit may be rejected until one of the existing connections is closed and available for reuse).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the connection limitations of Allen to the request processing method of Sahu to produce an expected result of connection criteria comprise a limit on selections of the other connection pool in response to determinations that any connection pool lacks available connections. The modification would be obvious because one of ordinary skill in the art would be motivated to improve provisioning and resource management by avoiding excessive resource provisioning and resource overutilization (Allen, par.0020).

Claim 18. The combination of Sahu and Singh teaches computer-implemented method of claim 15. Sahu further teaches: wherein the user request comprises a synchronous request (par.0046, when user request is received, performance requirements maybe considered in forming the response, such as how soon the shard is expected to be synchronized to the particular database server and the response times of the database server in generating responses). The combination does not explicitly teach: and the connection criteria comprise a limit on selections of the other connection pool in response to determinations that any connection pool lacks available connections.
On the other hand, Allen teaches: the connection criteria comprise a limit on selections of the other connection pool in response to determinations that any connection pool lacks available connections (par.0020, connection limitations maybe imposed within the connection model as appropriate for each partner system cluster. These limitations maybe autonomously implemented in response to connection requests, and any additional connection attempts beyond the configured limit may be rejected until one of the existing connections is closed and available for reuse).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the connection limitations of Allen to the request processing method of Sahu to produce an expected result of connection criteria comprise a limit on selections of the other connection pool in response to determinations that any connection pool lacks available connections. The modification would be obvious because one of ordinary skill in the art would be motivated to improve provisioning and resource management by avoiding excessive resource provisioning and resource overutilization (Allen, par.0020).

Claims 5, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sahu et al. (US 2021/0200765 A1) filed on Dec. 31, 2019, in view of Singh et al. (US 8,484,242 B1) published on Jul. 9, 2013, in view of Atypas et al. (US 2014/0020080 A1) published on Jan. 16, 2014.

Claim 5. The combination of Sahu and Singh teaches The system of claim 1. Singh further teaches: wherein the other database node comprises a spare database node that lacks association with any database partition (Col 2 lines 40-50, if no connection is available from a pool of connections to a first database then a connection is provided from a second pool of a backup database (spare database)) The combination does not explicitly teach:  and the connection criteria comprise a limit on use of the spare database node based on at least one of a peak utilization time of the cluster, a total utilization time of the cluster, a total count of database nodes of the cluster, a total count of application servers associated with the cluster, a connection pool that is scheduled to be selected, and a connection pool that is selected based on at least one of an associated wait list length and an associated estimated wait time.
On the other hand, Antypas teaches: and the connection criteria comprise a limit on use of the spare database node based on at least one of a peak utilization time of the cluster (par.0018, the gateway device may receive network condition (peak hour or off-peak), and may control third party access to the listener device based on the network condition. Par.0019, the gateway device may utilize the access management database to determine whether the user has exceeded an access limit for sending the command to the listener device during peak hours).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the network condition of Antypas to the request processing method of Sahu to produce an expected result of connection criteria comprise a limit on use of the spare database node based on at least one of a peak utilization time of the cluster. The modification would be obvious because one of ordinary skill in the art would be motivated to prevent network disruptions (Antypas, par.0017).

Claim 12. The combination of Sahu and Singh teaches the computer program product of claim 8. Singh further teaches: wherein the other database node comprises a spare database node that lacks association with any database partition (Col 2 lines 40-50, if no connection is available from a pool of connections to a first database then a connection is provided from a second pool of a backup database (spare database)) The combination does not explicitly teach:  and the connection criteria comprise a limit on use of the spare database node based on at least one of a peak utilization time of the cluster, a total utilization time of the cluster, a total count of database nodes of the cluster, a total count of application servers associated with the cluster, a connection pool that is scheduled to be selected, and a connection pool that is selected based on at least one of an associated wait list length and an associated estimated wait time.
On the other hand, Antypas teaches: and the connection criteria comprise a limit on use of the spare database node based on at least one of a peak utilization time of the cluster (par.0018, the gateway device may receive network condition (peak hour or off-peak), and may control third party access to the listener device based on the network condition. Par.0019, the gateway device may utilize the access management database to determine whether the user has exceeded an access limit for sending the command to the listener device during peak hours).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the network condition of Antypas to the request processing method of Sahu to produce an expected result of connection criteria comprise a limit on use of the spare database node based on at least one of a peak utilization time of the cluster. The modification would be obvious because one of ordinary skill in the art would be motivated to prevent network disruptions (Antypas, par.0017).


Claim 19. The combination of Sahu and Singh teaches the computer-implemented method of claim 15. Singh further teaches: wherein the other database node comprises a spare database node that lacks association with any database partition (Col 2 lines 40-50, if no connection is available from a pool of connections to a first database then a connection is provided from a second pool of a backup database (spare database)) The combination does not explicitly teach:  and the connection criteria comprise a limit on use of the spare database node based on at least one of a peak utilization time of the cluster, a total utilization time of the cluster, a total count of database nodes of the cluster, a total count of application servers associated with the cluster, a connection pool that is scheduled to be selected, and a connection pool that is selected based on at least one of an associated wait list length and an associated estimated wait time.
On the other hand, Antypas teaches: and the connection criteria comprise a limit on use of the spare database node based on at least one of a peak utilization time of the cluster (par.0018, the gateway device may receive network condition (peak hour or off-peak), and may control third party access to the listener device based on the network condition. Par.0019, the gateway device may utilize the access management database to determine whether the user has exceeded an access limit for sending the command to the listener device during peak hours).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the network condition of Antypas to the request processing method of Sahu to produce an expected result of connection criteria comprise a limit on use of the spare database node based on at least one of a peak utilization time of the cluster. The modification would be obvious because one of ordinary skill in the art would be motivated to prevent network disruptions (Antypas, par.0017).



Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent on rejected base claim, but would be allowable if rewritten in independent form, including all of the limitations of the base claim and any intervening claims.

Reason for indication of allowable subject matter
The following is an examiner’s statement of reasons for indication allowable subject matter:
The primary reason for allowance of claim 6, 13 and 20 is because neither the cited prior art nor any other arts teach or suggest the detailed limitations “wherein in response to a determination that the application server lacks available connections, the connection criteria associated with the other connection pool comprise a wait list length, an estimated wait time, and a status as a spare database node”.  The prior art fails to explicitly discuss the three elements associated with the connection criteria as claimed in view of the rest of the limitations. Even if art were available, such a rejection would likely be piecemeal and/or rely on improper hindsight reasoning.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2021/0019314 A1 par.0032, 0036, 0070,0094, using a connection from a connection pool to connect to the corresponding database.
US 2008/0307098 A1abstract, par.0005, 0008, 0009, connection pool uses the partition information to pass the request to one of the servers.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAHCEN ENNAJI/Examiner, Art Unit 2156                                                                                                                                                                                                        
/TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156